Citation Nr: 0700746	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for an eye disorder, 
claimed as secondary to service-connected diabetes mellitus, 
Type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



REMAND

The veteran served on active duty from September 1968 to 
November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 2005, the Board denied 
service connection for bilateral hearing loss and eye 
disorder.  On appeal, in June 2006, the U.S. Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision and 
remanded the appeal for readjudication. Further evidentiary 
development must be conducted on remand consistent with the 
parties' June 2006 Joint Motion filed with the Court before 
readjudication of the veteran's claims.  

First, according to the Joint Motion, VA must take further 
steps to determine that the veteran's service medical records 
do not exist, or that further effort to obtain them would be 
futile, and that the Board did not provide an adequate 
statement of reasons and bases to deny the hearing loss claim 
where service medical records are not of record.  On remand, 
further effort should be made to locate any existing service 
medical records.  The parties assert that they may be 
particularly relevant to the hearing loss claim.  

Second, with respect to the hearing loss claim, the Joint 
Motion provides that the Board failed to ensure strict 
compliance with its July 2004 remand order directing the RO 
to obtain a medical nexus opinion on the etiology of the 
veteran's hearing loss, resulting in a violation of Stegall 
v. West, 11 Vet. App. 268 (1998), and that that failure also 
is tantamount to a violation of the duty to assist in 
38 U.S.C.A. § 5108A(d) concerning provision of a medical 
examination.  Specifically, the examiner did not explicitly 
state whether hearing loss is more likely than not, at least 
as likely as not, or less likely than not related to in-
service noise exposure.  Rather, the examiner concluded that 
it would be purely speculative to render an opinion.  Further 
examination would be warranted, particularly if any pertinent 
service medical records are obtained on remand.  

Third, with respect to the eye disorder claim, the Joint 
Motion provides that VA failed to comply with 38 U.S.C.A. 
§ 5103A(d) as it did not obtain a medical nexus opinion 
specifically on the etiology of the veteran's presbyopia, 
including whether it is secondary to diabetes mellitus or 
whether it is the product of aggravation.  Presbyopia, as 
well as refractive error, were diagnosed as reflected in the 
July 2004 VA eye examination report and October 2004 addendum 
thereto.  On remand, further examination should be undertaken 
to determine the etiology of any current eye disorder.  The 
examination should include a nexus opinion specifically on 
whether there is a secondary cause-effect relationship, to 
include aggravation, between any diagnosed eye disorder, to 
include presbyopia, and any disorder typically deemed 
developmental, such as refractive error.  Refractive error, 
in particular, is deemed a congenital or developmental 
disorder under VA regulations, and cannot be the basis for 
compensation benefits as a matter of law, absent evidence of 
aggravation by superimposed disease or injury.  38 C.F.R. § 
3.303(c) (2006).  See also Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  
Presbyopia has been recognized as developmental refractive 
error.  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

Finally, the parties cite Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006), slip op. at 8, and argue that 
there was a violation of the duty to notify because the 
veteran was not given the full notice as required, and in 
particular, was not asked specifically to provide any 
pertinent evidence in his possession before the February 2003 
RO decision on appeal, but rather, was so asked during the 
appeal period, in a 2004 RO letter.  The Board's 2005 
decision has been vacated and the appeal is to be adjudicated 
anew following further development on remand, during which 
time the veteran is free to submit any additional evidence or 
information, lay or medical, concerning his hearing loss and 
eye disorder claims, which he believes is pertinent to his 
claims and desires VA to consider before readjudication.      

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  
  
2.  Make continuing efforts to obtain the 
appellant's service medical records until 
it is determined that the service medical 
records do not exist or that further 
efforts to obtain those records would be 
futile.  If it is determined that no 
service medical records exist or that 
further efforts to obtain them would be 
futile, provide supporting documentation 
in the claims file.  

3.  Ensure that any additional, and more 
contemporaneous, pertinent VA clinical 
records are associated with the claims 
file.  

4.  Arrange for the veteran to undergo an 
examination by a medical doctor.  The 
veteran's claims folder should be 
available to the examiner.  For each 
diagnosis involving the veteran's eyes, 
the examiner should indicate whether it is 
at least as likely as not (by a 
probability of 50 percent), less likely 
than not (by a probability lower than 50 
percent), or more likely than not (by a 
probability higher than 50 percent) that 
the diagnosis is related to the veteran's 
active military service or to his service-
connected diabetes.  To comply with the 
Court's order, for the veteran's diagnosed 
presbyopia, the examiner should provide an 
opinion  as to whether it is at least as 
likely as not (by a probability of 50 
percent) that the presbyopia is secondary 
to the veteran's service-connected 
diabetes mellitus II, including whether 
there is any increase in presbyopia 
disability due to the diabetes. 

5.  Refer the veteran's claims folder to a 
VA medical doctor or otologist, as 
appropriate, for an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's hearing loss is related 
to in-service acoustic trauma. The basis 
for the opinion should be included in the 
report. If further examination of the 
veteran is needed to provide this opinion, 
such examination should be scheduled.

6.  Readjudicate the claims based on a 
review of the entire record.  If the 
benefits sought remain denied, then issue 
a revised Supplemental Statement of the 
Case and afford the veteran and his 
representative an opportunity to respond.  
Then, if in order, send the appeal to the 
Board.  

The failure to appear for a VA medical examination, if 
scheduled, would result in a denial of a claim unless good 
cause is shown.  38 C.F.R. § 3.655 (2006).  The veteran has 
the right to submit additional evidence and argument on the 
matter(s) remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

